Title: Mary Smith Cranch to Abigail Adams, 11 December 1791
From: Cranch, Mary Smith
To: Adams, Abigail


Braintree December 11th 1791
I again take my pen to write to my dear sister tis a long time I know you think since you have heard from me. I have the same complaints to make of you, but once since you arriv’d in Philadelphia have I receiv’d a line from you— I know your time must have been much taken up in arranging your House & receiving company. this I hope & not sickness has been the reason I have not hear’d from you oftener— as for me, how long an attendance upon a sick chamber is to be my portion I know not— When I wrote you last I believe I told you that mr Cranchs Leg was almost heal’d but that he had taken a great cold by going down stairs at an improper time it was a very naughty trick he did we were lathing & plastering the Parlour. & he was affraid they would not do it right unless he could direct them— He thought he could cut Laths for mr Prat—& then he did not like mr Belchers manner of laying some Bricks which had fallen out of the room where it had been fill’d in so took the pail of Morter & did it himself—but being Weak it made him sweat & then the gown was pull’d of & the fire must be put out—& where was you I hear you say—reasoning intreating & at last almost scolding before I could get him back into his chamber. this was the begining of November He took such a cold as to make him very sick it fell upon his lungs & distress him much for a fortnight— he then seem’d to be almost well, rode out, went to Weymouth got to work in his Shop & except that his cough was not gone he was geting well fast—but unluckily he took another sudden cold last week which has again attack’d his Lungs & confin’d him to his chamber & he is now very ill. His stomack loaded with Phelm he begins to thro’ it of & I hope will be better soon he is rather low than feverish his strength was much diminish by his confinement with his Leg but he was not sensible of it till he went to work. If he ever gets well again I hope he will be more attentive to himself. His Leg is perfectly well & seems to be as strong as the other— You know how he always groans when his lungs are distress this is the case now, all day & night asleep, or awake, I am almost sick for want of sleep myself— Lucy stands by me a good attentive child or I could hold out— She spent last week with her sister mrs Norton as is daily expectation of geting to Bed— mrs Nortons Mother is with her & will stay till she gets up again I am very glad she can be with her as I cannot— Richard grows a fine Boy & can say any thing he is told to & speaks very plain— I have heard from Haverhill last week mr Cranch had a Letter from Willm he does not say but they are well at his uncles he gets some business but not enough to pay his expences
Miss Eunice is to be remov’d to Dorchester this week to board at a mr Mosleys she regrets leaving Braintree but to stay at the Doctors this winter she cannot mrs Phipps is very crazy & take no care scarcly of her Family— I feel sorry to have her go I shall miss her sadly her good sense I shall pine after. & I fear she will miss me more than I shall her upon some accounts— She is in good spirits & in pretty tolarable health for her She sends her Love to you— mrs Quincy spent a few days with us not long since desires to be remember’d to you
Polly Tailor has been here & spent four or five days likes her place very well & sends her Duty to you— mr Jeffery is gone to sea for his Health If I had not receiv’d your Letter the Day I did your cellar would have been stop’d I had spoken to mr Pratt & was to have had the sea-weed carried the next day & it would have been a sad thing to have look’d so meddlesome— your Hogs are all kill’d & salted one & an half from mr Pratts which were good The shoulders are so large that I shall Bacon them I thought it would not do to salt them your Pigs which I had are very fine they weigh’d eighteen score & seven pounds & I have more than two packs & an half of Hogs fat for you— shall you want much more Bacon than [life?] hogs will give you your Pork will be very fine I believe
[Floryr?] has retain’d Celias child She ask’d Phebe to let her keep thanksgiving with her & then refus’d to let her take her back again Said she had abus’d her but tis not true. She is there without any cloaths but what she had on Phebe would not let her have them
The widow Howard is or has been a widow bewitch’d Jo Bass the shoe maker is the person accus’d but he will not marry her—
pray let me hear from you soon I pine for a Letter Love as due from your Brother Neice & affectionate Sister
Mary Cranch
